Citation Nr: 1019530	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-36 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits to include whether the 
overpayment was properly created.  


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the Navy from May 1990 to December 2000 and on active duty in 
the Air National Guard for various periods including:  August 
5, 2004 to August 2, 2005; January 1, 2006 to September 4, 
2006; and October 1, 2007 to January 12, 2008.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in July 2008 of the Department 
of Veterans Affairs (VA), Committee on Waivers and 
Compromises of the Milwaukee, Wisconsin Regional Office (RO). 

In March 2010, the Veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.   

The issue of entitlement to reinstatement of VA disability 
compensation benefits was raised by the Veteran's 
representative at the time of his March 2010 hearing, but the 
issue has not been considered by the Agency of Original 
Jurisdiction (AOJ), or RO.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ/RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

First, the claims file does not contain the letter from the 
Debt Management Center, notifying the Veteran of the 
$7,349.80 overpayment of disability compensation benefits 
assessed against him.  

Second, the overpayment in this case was created on the basis 
that the Veteran apparently received VA disability 
compensation benefits during a period wherein he had returned 
to active duty, which is not permitted by law.  However, it 
is not clear from a review of the record the exact period of 
the overpayment at issue beginning August 5, 2003.  For 
example, in the decision on waiver of indebtedness in July 
2008, the RO indicated that an award action taken in October 
2007 created an overpayment for the period of August 5, 2003 
through September 30, 2007.  In a statement of the case in 
August 2009, the RO noted that the Veteran's service in the 
Air Force was from January 1, 2004 until August 2, 2005 and 
from January 1, 2006 until September 4, 2006.  In a 
supplemental statement of the case in October 2009, the RO 
stated that the debt period for his return to active duty was 
August 5, 2003 through October 25, 2005.  

Furthermore, from the numerous DD Form 214s (Certificates of 
Release or Discharge from Active Duty) of record, it is shown 
that the Veteran's active duty service included the periods 
from August 5, 2003 to August 2, 2005 and from January 1, 
2006 to September 4, 2006.  In electronic mail correspondence 
dated in May 2007, a military official from the Veteran's 
unit (who also signed many of his DD Form 214s) indicated 
that the Veteran was on "some type of" Title 10 (active 
duty) orders from August 5, 2003 to October 25, 2005 and 
beginning January 1, 2006 to the present with a projected end 
date of September 30, 2007.  

In other words, there are discrepancies in the record that 
need to be resolved.  The RO should take the necessary action 
to verify the Veteran's period or periods of active duty 
beginning August 5, 2003, for the purpose of determining the 
precise period of overpayment at issue.  In that regard, in 
March 2010 the RO received copies of service department 
orders of the Veteran, covering the period of May 2001 to 
March 2010.  In an accompanying statement, the Veteran 
requested that the VA contact the service department and 
verify all active duty periods since August 2003.  He also 
noted that since August 2003 he has had periods of active 
duty under both Title 10 and Title 32.  This evidence was not 
accompanied by a waiver of the right to have the RO initially 
consider that evidence.  38 C.F.R. § 20.1304.  

Third, an audit is necessary to reveal precisely the period 
of the overpayment at issue beginning August 5, 2003 and the 
VA disability benefit amounts that were due and paid to the 
Veteran for the overpayment period at issue.  As noted by the 
Veteran in his notice of disagreement dated in February 2009, 
he had not seen a detailed report showing the dates of the 
overpayment, and was not sure if the amount of the 
overpayment included payments during the period during which 
he was not on active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Verify through the appropriate 
service department the exact dates of the 
Veteran's active duty service beginning 
August 5, 2003, that is, service under 
Title 10 of the United States Code and 
not under Title 32 of the United States 
Code, for the purpose of determining the 
precise period of overpayment at issue.  

2.  Associate with the claim file a copy 
of the letter sent by the Debt Management 
Center, notifying the Veteran of the 
total amount of the overpayment of 
disability compensation benefits assessed 
against him for the overpayment period at 
issue.  

3.  Prepare an audit of the Veteran's VA 
disability compensation account, setting 
forth the period of the overpayment at 
issue beginning August 5, 2003 and the 
amounts due and paid to the Veteran.  
Once compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the Veteran.

4.  Following completion of the 
foregoing, readjudicate the Veteran's 
request for waiver of recovery of an 
overpayment of VA disability compensation 
benefits to include the question of 
whether the overpayment for the period 
beginning August 5, 2003 was properly 
created.  If the decision remains adverse 
to the Veteran, the RO/AOJ/AMC should 
provide him with a supplemental statement 
of the case.  

Also, if there is any additional 
overpayment created that is not part of 
the present overpayment on appeal, the 
Veteran must be notified and provided 
appropriate appellate rights.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

